IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00178-CR

TERRY MITCHELL,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                            From the 40th District Court
                                Ellis County, Texas
                              Trial Court No. 42879CR


                           MEMORANDUM OPINION


       Terry Wayne Mitchell was convicted of Driving While Intoxicated, a third or more

offense, enhanced, and sentenced to 55 years in prison. See TEX. PENAL CODE ANN. §§

49.04; 49.09 (West 2011). The trial court’s judgment is affirmed.

       In two issues, Mitchell contends that his 55-year sentence was grossly

disproportionate to the crime and inappropriate to the offender under the Eighth

Amendment to the United States Constitution and Article I, Section 13 of the Texas

Constitution. See U.S. CONST. amend. VIII; see also TEX. CONST. art. I, § 13.
        A disproportionate-sentence claim must be preserved for appellate review. See

TEX. R. APP. P. 33.1(a)(1); Rhoades v. State, 934 S.W.2d 113, 120 (Tex. Crim. App. 1996);

Mercado v. State, 718 S.W.2d 291, 296 (Tex. Crim. App. 1986) (en banc); see also Noland v.

State, 264 S.W.3d 144, 151 (Tex. App.—Houston [1st Dist.] 2007, pet. ref’d). At trial,

Mitchell did not object to the imposed sentence. Further, Mitchell did not file a motion

for new trial or otherwise present a post-trial objection to the imposed sentence. Thus,

Mitchell’s complaints in these two issues are not preserved and are overruled.

        Having overruled Mitchell’s issues on appeal, we affirm the trial court’s judgment.




                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins1
Affirmed
Opinion delivered and filed February 20, 2019
Do not publish
[CRPM]




1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003 (West 2013).

Mitchell v. State                                                                                 Page 2